Brown, P. J.:
We are of the opinion that this proceeding' cannot be maintained against the appellant as county treasurer, but that the relator must prosecute his claim against the city of Brooklyn or the proper officer thereof. Tike Consolidation Act (Chap. 954, Laws of 189.5, § 2) provides that: “ All charges and liabilities now existing, against said county, or which may hereafter arise or accrue in said city and county, and which but for this act would be charges against or liabilities of said county, shall, from the date aforesaid (to wit, the 1st day. of January, 1896), for the purpose of the enforcement thereof, be deemed and taken to be charges against or liabilities of said corporation, The city of Brooklyn,’ and shall be defrayed or answered unto by it.”
The relator’s claim is for salary for a period subsequent to January 1, 1896, under an employment by the board of supervisors, and *237falls clearly within the terms of the section quoted. It is unnecessary, therefore, to express any opinion upon the merits of the claim.
The order will be reversed and the motion denied, with ten dollars costs and disbursements.
All concurred.
Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs.